DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ink reservoir 22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-6, 9, 18, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in Claim 4 and 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because of the term "substantially", the limitation of the concave base in Claim 4 and the sides of Claim 5 have been rendered indefinite by the use of the term. It has been interpreted by the examiner that these limitations indicate that there is some degree of concavity or convexity in the base and sides; concave/convex will be shown with non-flat sides/base.
Dependent Claim 6 is also rejected as it inherits the same deficiencies of Claim 4 and 5 from which they depend on.
Claim 9 recites the limitation "first stamp and second stamp" in the cosmetic applicator of Claim 1.  It is unclear whether the “first stamp and second stamp” refer to in addition to the stamp of Claim 1 or includes the stamp being carried by the body in Claim 1. It is interpreted by the examiner that the first stamp in Claim 9 is not an additional stamp but is instead the stamp being carried by the body in Claim 1 and that the second stamp will be an additional stamp.
The term “about” in Claim 18 and 22 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Because of the term "about", the limitation of the angle of 45 degrees of Claim 18 and 22 have been rendered indefinite by the use of the term. It has been interpreted by the examiner that there will be an angle between 0 and 90 degrees considering the horizontal axis of the eye and the axis of the applicator so that there will be a “winged” effect to the eyeliner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9, 10, and 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US Publication 20170156474).
In regards to Claim 1, Fischer teaches a cosmetic applicator (Fischer [0015], Figure 1 makeup applicator 10) comprising a body (Fischer [0015], Figure 1 central handle 12) having an ink reservoir (Fischer [0015], Figure 8 central cavity 16) arranged to hold a quantity of a cosmetic ink (Fischer [0016], Figure 8 makeup 40); and a stamp (Fischer [0016], Figure 2 first applicator 22A) carried by the body, the stamp being in fluid communication (Fischer [0015], Figure 8 support cavity 18a) with the ink reservoir, the stamp having a shape (Fischer [0016], Figure 3 first applicator stamp front side 
In regards to Claim 3, Fischer teaches the stamp is provided in a shape suitable for creating a winged eyeliner (Fischer [0017], Figure 9 shape of makeup 40) or cat-eye effect.
In regards to Claim 7, Fischer teaches the cosmetic applicator wherein the stamp (Fischer [0016], Figure 2 first applicator 22A) is located at one end of the body (Fischer [0015], Figure 1 central handle 12) and a pen tip (Fischer [0019], Figure 6 second applicator tip 42B) is located at an opposite end of the body, the stamp and pen tip each being in fluid communication (Fischer [0016 and 0019], Figure 8 through first applicator feed 24A and second applicator feed 24B respectively) with the ink reservoir.
In regards to Claim 9, Fischer teaches the cosmetic applicator wherein a first stamp (Fischer [0016], Figure 2 first applicator 22A) is located at one end of the body and a second stamp (Fischer [0019], Figure 2 second applicator 22B) is located at an opposite end of the body and wherein the shape of the first stamp is a mirror image (Fischer [0016 and 0019], Figure 5 mirror design of applicators 22A and 22B) of the shape of the second stamp.
In regards to Claim 10, Fischer teaches the cosmetic applicator wherein the body (Fischer [0015], Figure 1 central handle 12) is a cylinder of a size that enables a user to grip the body in their hand (Fischer [0015 and 0018], handle 12 is a cylinder and the naming of a “handle” indicates being able to be gripped by a hand).
In regards to Claim 16, Fischer teaches a method (Fischer [0017], Figure 7-9) of using the cosmetic applicator, comprising locating the stamp adjacent to a surface of skin and contacting (Fischer [0017], Figure 7 “impresses first applicator”) the surface of the stamp onto 
In regards to Claim 17, Fischer teaches a method wherein the stamp is located adjacent an outside corner of the user’s eye (Fischer [0017], Figure 7 next to upper eye U) .
In regards to Claim 18, Fischer teaches the stamp is located at about a 45-degree angle to the outside corner of the eye (Fischer [0017], Figure 7 longitudinal axis of applicator 10 is at an angle to horizontal axis of the eye, see figure below for the angle).

    PNG
    media_image1.png
    205
    414
    media_image1.png
    Greyscale

In regards to Claim 19, Fischer teaches the shape is imprinted on the skin surface to create a winged eyeliner (Fischer [0017], Figure 9 shape of makeup 40) or cat-eye effect.
In regards to Claim 20, Fischer teaches a method of applying a cosmetic, the method comprising locating a stamp (Fischer [0017], Figure 7 next to upper eye U) of a cosmetic applicator adjacent to a surface of skin, the cosmetic applicator comprising a body (Fischer [0015], Figure 1 central handle 12) having an ink reservoir (Fischer [0015], Figure 8 central cavity 16) arranged to hold a quantity of cosmetic ink (Fischer [0016], Figure 8 makeup 40), the ink reservoir being in fluid communication (Fischer [0015], Figure 8 support cavity 18a) with the stamp, and contacting (Fischer [0017], Figure 7 “impresses first applicator”) a surface of the 
In regards to Claim 21, Fischer teaches wherein the stamp is positioned adjacent to an outside corner of a user’s eye (Fischer [0017], Figure 7 next to upper eye U).
In regards to Claim 22, Fischer teaches the stamp is positioned at about a 45-degree angle to the outside corner of the eye (Fischer [0017], Figure 7 longitudinal axis of applicator 10 is at an angle to horizontal axis of the eye, see figure below for angle)

    PNG
    media_image1.png
    205
    414
    media_image1.png
    Greyscale

In regards to Claim 23, Fischer teaches the imprinting (Fischer [0017], Figure 7 impressing applicator 10) the cosmetic ink on the skin surface at least partially creates a winged eyeliner (Fischer [0017], Figure 9 shape of makeup 40) or cat-eye effect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8Fischer (US Publication 20170156474) and further in view of Herrera (US Publication 9635924). 
In regards to Claim 2, Fischer teaches the cosmetic applicator as described in the rejection of Claim 1. Fischer is silent to the shape of the surface of the stamp is variable in configuration and/or size.
Herrera is in the same field of endeavor as the application and teaches the shape of the surface of the stamp is variable (Herrera [51-54], Figure 18-23 stamp 30 with different results) in configuration and/or size. According to Herrera [0054], it would be beneficial to have the shape of the surface of the stamp be changeable so that a variety of cat eye shapes can be achieved. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the cosmetic applicator as taught by Fischer with the shape of the surface of the stamp being variable (Herrera [51-54], Figure 18-23 stamp 30 with different results) in configuration and/or size since such a modification would provide the predictable result varying the cat eye shapes that are imprinted.
In regards to Claim 8, Fischer teaches the cosmetic applicator as described in the rejection of Claim 1. Fischer is silent to the stamp being detachable.
Herrera is in the same field of endeavor as the application and teaches the stamp being detachable (Herrera [54], Figure 18-21 stamp 30 is detachable from handle 20). According to Herrera [54], the detachable stamps would be used so that a variety of stamps could be used. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill art to modify the cosmetic applicator as taught by Fischer with the stamp being detachable (Herrera [54], Figure 18-21 stamp 30 is detachable from handle 20) since such a modification would provide the predictable result of being able to utilize and imprint a variety of different cat eye shapes.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US Publication 20170156474) and further in view of Lorenz (US Design Patent D683071).
In regards to Claim 4, Fischer teaches the cosmetic applicator as described in the rejection of Claim 3. Fischer is silent to the shape approximating an asymmetrical arrowhead or delta with a substantially concave base.
Lorenz is in the same field of endeavor as the application and teaches the shape approximating an asymmetrical arrowhead (Lorenz Figure 1 arrowhead design of nonbroken lines) or delta with a substantially concave base (Lorenz Figure 1 shortest side is interpreted as base). Lorenz uses the shape as suitable for creating an eyeliner as detailed in the title of “Eyeliner Applicator”. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill art to modify the shape of thecosmetic applicator as taught by Fischer with the shape approximating an asymmetrical arrowhead (Lorenz Figure 1 arrowhead design of nonbroken lines) or delta with a substantially concave base (Lorenz Figure 1 shortest side is interpreted as base) as taught by Lorenz in order for a user to apply a desired shape to of makeup and since such a modification would provide the predictable result of creating a shape suitable for use as an eyeliner applicator.
In regards to Claim 5, Fischer in view of Lorenz teaches the cosmetic applicator as described in the rejection of Claim 4. Lorenz further teaches the outline of the surface of the stamp has a substantially convex first side (Lorenz Figure 1 side opposite the side closest to the side closest to the notation of Figure 1) and a substantially concave second side (Lorenz Figure 1 side closest to notation of Figure 1), wherein the convex first side and concave second side each extend from the concave base, tapering inwardly and converging at a tip to provide the shape.
In regards to Claim 6, Fischer in view of Herrera and further in view of Lorenz teaches the dimensions and relative angles of one or more of the convex first side, concave second side .
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US Publication 20170156474) and further in view of Maruyama (US Publication 20160374453).
In regards to Claim 12, Fischer teaches the cosmetic applicator as described in the rejection of Claim 1. Fischer is silent to the ink reservoir comprises a body of compressed fibre, the body of compressed fibre soaked in a quantity of cosmetic ink.
Maruyama is in the same field of endeavor as the application and teaches the ink reservoir comprises a body of compressed fiber (Maruyama [0048], Figure 1c absorbent 12), the body of compressed fiber soaked in a quantity of cosmetic ink. Maruyama teaches a bundle of fiber since it may be a porous material (Maruyama [0048]) that will feed into the rest of the applicator (Maruyama [0047]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill art to modify the cosmetic applicator as taught by Fischer with the ink reservoir comprising a body of compressed fiber (Maruyama [0048], Figure 1c absorbent 12), the body of compressed fiber soaked in a quantity of cosmetic ink since such a modification would provide the predictable result of having an ink reservoir that will feed into the applicator.
In regards to Claim 15, Fischer teaches the cosmetic applicator as described in the rejection of Claim 1. Fischer is silent to the pen tip comprising a tapered portion of compacted fiber.
Maruyama is in the same field of endeavor as the application and teaches the pen tip comprising a tapered portion (Maruyama [0062], Figure 1b application part 14, “inclination” .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Notice of References Cited Form for further details. Tanaka, Liu, and Eberlein teach a similar applicator with a central body with fiber reservoir. Grund teaches an applicator that applies a similar cat-eye makeup..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JIA-NING LO whose telephone number is (571)272-7628. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew J Lo/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772